                   {
: - -·~if'    • __ _.,-fo

             AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (MOdified)                                                                           Page I ofl   \7
                                                                UNITED STATES DISTRICT COURT
                                                                       SOUTHERN DISTRICT OF CALIFORNIA

                                        United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                   v.                                                 (For Offenses Committed On or After November I, 1987)



                                            Refugio Leocadio-Pino                                     CaseNumber: 3:19-mj-21617

                                                                                                      Ste.P.hen D Lemish
                                                                                                      Defendant's Attorney


             REGISTRATION NO. 84655298
             THE DEFENDANT:
              cg] pleaded guilty to count(s) 1 ofComplaint
                                                                      ---~-----~~~~~~~~~~~~~~~~~~


              D was found guilty to count( s)
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
             Title & Section                                   Nature of Offense                                                        Count Number(s)
             8:1325                                            ILLEGAL ENTRY (Misdemeanor)                                              1

              D The defendant has been found not guilty on count(s)
                                                                                              ------------------~


              D Count( s)                                                                              dismissed on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                                              ifr..nME SERVED                   D                                           days

              cg] Assessment: $10 WAIVED                                 cg] Fine: WAIVED
              cg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal. .     a,ncl e, i.
              ~ Court recommends defendant be deported/removed with relative, 12a I Le.vmcl.•O - He,rl'l charged in case
                                                                                        14

                            l°'i"'l~ 2\Co\q
                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                     Tuesda~ril
                                                                                                      16, 2019
                                                                              ·-------~Date oflµiposition of Sentence

                                        _....~·--_,,,
                                                  ... /
                                 ,...,,..-~<-"'-';-
                                                        ...                FILED
             Received / ( )                                       I
                               DU!JM                                                                     ORABL'E ROBERT N. BLOCK
                                                                            APR 1 6 2019
                                                                                                       ITED STATES MAGISTRATE JUDGE
                                                                     CLERK, U.S. DISTRICT COURT
                                                                   SOUTHERN DISTRICT OF CALIFORNIA
                                                                   BY                      DEPUTY
             Clerk's Office Copy                                                                                                                   3: l 9-mj-21617
